231 U.S. 588 (1913)
BAKER
v.
WARNER.
SAME
v.
SAME.
Nos. 41, 42.
Supreme Court of United States.
Argued November 5, 1913.
Decided December 22, 1913.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
*590 Mr. Frank J. Hogan and Mr. Henry E. Davis for plaintiff in error.
*591 Mr. W.C. Sullivan and Mr. J.J. Darlington for defendant in error.
MR. JUSTICE LAMAR, after making the foregoing statement of facts, delivered the opinion of the court.
The plaintiff, who was United States District Attorney for the District of Columbia, sued the defendant in an action for libel and recovered a verdict for $10,000. The Court of Appeals (36 App. D.C. 493) held that the judgment should have been arrested, for the reason that the publication was not libelous per se and was not shown to be defamatory by any averment of fact in the Inducement or in the Colloquium.
The publication was not libelous per se. The meaning of the article and person to whom it referred were so ambiguous that, in order to constitute a cause of action, it was necessary to set out extrinsic facts, which, when coupled with the words, would show that the writer charged the plaintiff with corruption in office. Accordingly, the plaintiff in the Inducement averred that he was District Attorney, charged with the duty of prosecuting violators of the law against gaming, and had procured an indictment against one for betting at the Washington Jockey Club, which indictment had been quashed and, pending the appeal and conforming to the ruling of the court, he had instituted no other prosecutions: That, under these circumstances, the defendant had published of and concerning the plaintiff, the article which is set out in the complaint.
There were general allegations that the article was written concerning the plaintiff in his office as District Attorney, together with general statements in the Innuendo that the defendant meant to charge him with corruption in office. There was, however, no distinct averment as to the meaning of those particular phrases in the publication *592 on which the cause of action was really based. The Court of Appeals thereupon sustained the defendant's contention that the complaint was defective because of the failure specifically to allege what, as a fact, the words meant and to whom they referred. It further held that the absence of such specific averments was not supplied by the general statement in the Innuendo that the defendant meant to charge the plaintiff with a crime. This was based on the rule that it is not the office of the Innuendo to set out facts, but rather to explain what is ambiguous, or to state a conclusion which, to be effective, must be supported by averments, definitions, references or other facts alleged in traversible form in Inducement and Colloquium. It is, however, unnecessary to discuss the sufficiency of the complaint which, even if defective, was amendable. The defendant did not demur, but joined issue, the case was tried by a jury, a verdict for the plaintiff was rendered, judgment was entered and the defendant then moved in arrest.
Such motions are not favored. In considering them, courts liberally construe the pleadings, giving the plaintiff the benefit of every implication that can be drawn therefrom in his favor. Sentences and paragraphs may be transposed. The allegations in one part of the complaint may be aided by those in another and if taken together, they show the existence of facts constituting a good cause of action, defectively set forth or improperly arranged, the motion in arrest will be denied.
In the present case the defendant was put on notice of the extrinsic facts surrounding the publication. The statements in the Innuendo, even if misplaced, may after verdict, be treated as substantive allegations of fact given by transposition, their proper position in Inducement or Colloquium. The verdict cured the defects, if any, in the complaint and made it improper to arrest the judgment. Stanley v. Brit, 8 Tennessee, 222; McCaughry *593 v. Wetmore, 6 Johns. 82; Brittain v. Allen, 13 N. Car. 120, 124; Tuttle v. Bishop, 30 Connecticut, 80; Nestle v. Van Slyck, 2 Hill, 282. In answer to these decisions the defendant cites Ryan v. Madden, 12 Vermont, 51, 55, and other cases, to support his contention that the motion in arrest should have been granted. But those decisions announce what, in Bloss v. Toby, 2 Pick. 320, was admitted to be a hard and technical rule  one which, we think, has been modified by modern and more liberal rules of pleading and practice in the Federal courts and in those of most of the States.
The plaintiff, Baker, had a judgment in the trial court. The defendant, Warner, took the case to the Court of Appeals on various grounds, most of which were sustained. The plaintiff then brought the case here, assigning error on some of those rulings but not on others. We are not limited, however, to a consideration of the points presented by the plaintiff, but, this being a writ of error from an intermediate appellate tribunal, must enter the judgment, which should have been rendered by the court below on the record then before it.
While we reverse the order to arrest the judgment, we affirm the ruling of the Court of Appeals that there was an erroneous instruction on a matter material to the case and harmful to the defendant. The trial judge, summarizing the facts, charged that if the jury found from the evidence that plaintiff was District Attorney; that in the District there was a race track where races were run and bets were made, which some claimed could have been prevented by prosecutions instituted by the plaintiff and that he did not, in fact, prosecute such persons; if Warner was a candidate for Congress and the plaintiff supported Pearre, his opponent, and the defendant, Warner, wrote and procured the publication of the article set out in the complaint, "then you are instructed, as matter of law, that the said article is libelous and your *594 verdict should be for the plaintiff, and the only question for your determination is what amount of damages the plaintiff is entitled to recover by reason of the publication of said article."
This was error, since it was for the jury and not for the court to determine the meaning of ambiguous language in the published article. Where words are libelous per se the Judge can so instruct the jury, leaving to them only the determination of the amount of damages. Where the words are not libelous per se and, in the light of the extrinsic facts averred could not possibly be construed to have a defamatory meaning, the Judge can dismiss the declaration on demurrer, or, during the trial, may withdraw the case from the jury. But there is a middle ground where though the words are not libelous per se, yet, in the light of the extrinsic facts averred, they are susceptible of being construed as having a defamatory meaning. Whether they have such import is a question of fact. In that class of cases the jury must not only determine the existence of the extrinsic circumstances, which it is alleged bring to light the concealed meaning, but they must also determine whether those facts when coupled with the words, make the publication libelous. Van Vechten v. Hopkins, 5 Johns. 219. The meaning of the words was in dispute, and as that issue of fact was not submitted to the triers of fact, a new trial must be ordered.
This conclusion makes it unnecessary to consider the other questions in the case.
The judgments of the Court of Appeals are reversed and the cases are remanded to that court with directions to reverse the judgments of the Supreme Court of the District of Columbia and to remand the case to that court with directions to grant a new trial and for further proceedings in conformity with this opinion.